Exhibit 10.1

Subscription Agreement

July 23, 2019

MicroVision, Inc.

6244 185th Avenue NE, Suite 100

Redmond, Washington 98052

Ladies and Gentlemen:

The undersigned (the “Investor”) hereby confirms and agrees with you as follows:

1. The subscription terms set forth herein (the “Subscription”) are made as of
the date set forth above between MicroVision, Inc., a Delaware corporation (the
“Company”), and the Investor.

2. As of the Closing (as defined below) and subject to the terms and conditions
hereof, the Company and the Investor agree that the Investor will purchase from
the Company and the Company will issue and sell to the Investor, 3,044,140
shares (the “Securities”) of common stock, par value $0.001 per share, of the
Company (the “Common Stock”) for an aggregate purchase price of $2,000,000.

3. The completion of the purchase and sale of the Securities shall occur at a
closing (the “Closing”) on July 26, 2019. At the Closing, (a) the Company shall
cause its transfer agent to release to the Investor the number of Securities
being purchased by the Investor, and (b) the aggregate purchase price for the
Securities being purchased by the Investor will be delivered by the Investor to
the Company. The provisions set forth in Exhibit A hereto shall be incorporated
herein by reference as if set forth fully herein.

4. The offering and sale of the Securities are being made pursuant to the
Registration Statement and the Prospectus (as such terms are defined below).

5. The Company has filed or will file with the Securities and Exchange
Commission (the “Commission”) (i) a prospectus (the “Base Prospectus”), and
(ii) if applicable, a prospectus related to the Offering (together with the Base
Prospectus, the “Prospectus”) with respect to the registration statement (File
No. 333-228113) reflecting the Offering, including all amendments thereto, the
exhibits and any schedules thereto, the documents otherwise deemed to be a part
thereof or included therein by the rules and regulations of the Commission (the
“Rules and Regulations”) (collectively, the “Registration Statement”), in
conformity with the Securities Act of 1933, as amended (the “Securities Act”),
including Rule 424(b) thereunder. The Investor hereby confirms that it has had
full access to the Prospectus, including the Company’s periodic reports and
other information incorporated by reference therein, and was able to read,
review, download and print such materials.

6. The obligations of the Company and the Investor to complete the transactions
contemplated by this Subscription shall be subject to the following:

a. The Company’s obligation to issue and sell the Securities to the Investor
shall be subject to: (i) the receipt by the Company of the purchase price for
the Securities being purchased hereunder and (ii) the accuracy of the
representations and warranties made by the Investor and the fulfillment of those
undertakings of the Investor to be fulfilled prior to the Closing.

 



--------------------------------------------------------------------------------

b. The Investor’s obligation to purchase the Securities will be subject to the
accuracy of the representations and warranties made by the Company and the
fulfillment of those undertakings of the Company to be fulfilled prior to the
Closing.

7. The Company hereby makes the following representations and warranties to the
Investor: The Company has the requisite corporate power and authority to enter
into and to consummate the transactions contemplated by this Subscription and
otherwise to carry out its obligations hereunder. The execution and delivery of
this Subscription by the Company and the consummation by it of the transactions
contemplated hereunder have been duly authorized by all necessary action on the
part of the Company. This Subscription has been duly executed by the Company
and, when delivered in accordance with the terms hereof, will constitute the
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms, except as may be limited by any bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or other similar
laws affecting the enforcement of creditors’ and contracting parties’ rights
generally or by general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

8. The Investor hereby makes the following representations, warranties and
covenants to the Company:

a. The Investor represents that (i) it has had full access to the Prospectus,
including the Company’s periodic reports and other information incorporated by
reference therein, prior to or in connection with its receipt of this
Subscription, (ii) it is knowledgeable, sophisticated and experienced in making,
and is qualified to make, decisions with respect to investments in securities
representing an investment decision like that involved in the purchase of the
Securities, and (iii) it is acquiring the Securities for its own account, or an
account over which it has investment discretion, and does not have any agreement
or understanding, directly or indirectly, with any person or entity to
distribute any of the Securities.

b. The Investor has the requisite power and authority to enter into this
Subscription and to consummate the transactions contemplated hereby. The
execution and delivery of this Subscription by the Investor and the consummation
by it of the transactions contemplated hereunder have been duly authorized by
all necessary action on the part of the Investor. This Subscription has been
executed by the Investor and, when delivered in accordance with the terms
hereof, will constitute a valid and binding obligation of the Investor
enforceable against the Investor in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ and contracting
parties’ rights generally and except as enforceability may be subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

c. The Investor understands that nothing in this Subscription or any other
materials presented to the Investor in connection with the purchase and sale of
the Securities constitutes legal, tax or investment advice. The Investor has
consulted such legal, tax and investment advisors as it, in its sole discretion,
has deemed necessary or appropriate in connection with its purchase of
Securities.

d. Neither the Investor nor any Person acting on behalf of, or pursuant to any
understanding with or based upon any information received from, the Investor
has, directly or indirectly, as of the date of this Subscription, engaged in any
transactions in the securities of the Company (including, without limitation,
any Short Sales involving the Company’s securities) since the time that the
Investor was first contacted by the Company with respect to the transactions
contemplated hereby. “Short Sales” include, without limitation, all “short
sales” as defined in Rule 200 promulgated under Regulation SHO under the
Exchange Act. The Investor agrees that it will not use any of the Securities
acquired pursuant to this Subscription to cover any short position in the Common
Stock if doing so would be in violation of applicable securities laws.

 

2



--------------------------------------------------------------------------------

9. Promptly following the Closing, the Company shall issue a press release
disclosing all material aspects of the transactions contemplated hereby. The
Investor covenants that neither it, nor any Person acting on behalf of, or
pursuant to any understanding with or based upon any information received from,
the Investor will engage in any transactions in the securities of the Company
(including, without limitation, Short Sales) prior to the time that the
transactions contemplated by this Subscription are publicly disclosed.

10. No offer by the Investor to buy Securities will be accepted and no part of
the aggregate purchase price will be delivered to the Company until the Investor
has received the Prospectus and the Company has accepted such offer by
countersigning a copy of this Subscription, and any such offer may be withdrawn
or revoked, without obligation or commitment of any kind, at any time prior to
the Company sending (orally, in writing or by electronic mail) notice of its
acceptance of such offer. This Subscription will constitute only an indication
of interest, involving no obligation or commitment of any kind, until the
Prospectus has been delivered or made available to the Investor and this
Subscription is accepted and countersigned by or on behalf of the Company.

11. Notwithstanding any investigation made by any party to this Subscription,
all covenants, agreements, representations and warranties made by the Company
and the Investor herein will survive the execution of this Subscription, the
delivery to the Investor of the Securities being purchased and the payment
therefor.

12. This Subscription may not be modified or amended except pursuant to an
instrument in writing signed by the Company and the Investor.

13. In case any provision contained in this Subscription should be invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein will not in any way
be affected or impaired thereby.

14. This Subscription will be governed by, and construed in accordance with, the
internal laws of the State of New York, without giving effect to the principles
of conflicts of law that would require the application of the laws of any other
jurisdiction.

15. This Subscription may be executed in one or more counterparts, each of which
will constitute an original, but all of which, when taken together, will
constitute but one instrument, and will become effective when one or more
counterparts have been signed by each party hereto and delivered to the other
parties.

16. The Investor acknowledges and agrees that the Investor’s receipt of the
Company’s counterpart to this Subscription shall constitute written confirmation
of the Company’s sale of Securities to such Investor.

 

3



--------------------------------------------------------------------------------

INVESTOR SIGNATURE PAGE

Number of Shares: 3,044,140

Aggregate Purchase Price: $2,000,000

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

Dated as of: July 23, 2019

 

/s/ Shmuel Farhi

INVESTOR By:  

Shmuel Farhi

Print Name: Shmuel Farhi Name that Securities are to be Registered: Shmuel Farhi

Mailing Address:   c/o Farhi Holdings Corporation   484 Richmond Street, Suite
200   London, Ontario   Canada, N6A 3E6 Taxpayer Identification Number: Manner
of Settlement: DWAC (see Exhibit A for explanation and instructions)

 

Name of DTC Participant (broker-dealer at which the account or accounts to be
credited with the Securities are maintained)

DTC Participant Number

  

Name of Account at DTC Participant being credited with the Securities

  

Account Number at DTC Participant being credited with the Securities

  

 

4



--------------------------------------------------------------------------------

Agreed and Accepted this 23rd day of July, 2019: MICROVISION, INC. By:  

/s/ Stephen P. Holt

Name: Stephen P. Holt Title: Chief Financial Officer

Sales of the Securities purchased hereunder were made pursuant to a registration
statement or in a transaction in which a final prospectus would have been
required to have been delivered in the absence of Rule 172 promulgated under the
Securities Act.

 

5



--------------------------------------------------------------------------------

EXHIBIT A

INSTRUCTIONS FOR SETTLEMENT

1. Delivery of Funds

By NO LATER THAN NOON New York City time on July 26, 2019, wire the purchase
price for the Securities to the Company using the wire transfer instructions
below.

2. Wire Transfer Instructions

Please also coordinate with your financial institution to ensure that
transaction fees are not inadvertently deducted from the wired funds prior to
their receipt by the Company.

3. Initiation of DWAC and Transfer of Securities

The Securities will be sent from the Company’s transfer agent, American Stock
Transfer & Trust Company, by DWAC to your prime broker. You must contact your
prime broker and ask them to initiate the DWAC or you will not receive the
Securities. The Securities will only be released after receipt of the funds.